       Case 1:21-mj-06626-UA Document 14 Filed 08/13/21 Page 1 of 1
         Case 1:21-mj-06626-UA Document 13-1 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                       [Proposed] Order        VF
        V.                                                                           21 Mag. 6626

 Nishant P. Sheth,

                Defendant.



       Upon the application of Daniel J. Olien, Esq., attorney ofrecord for defendant Nishant P.

Sheth, without objection by the United States of America, and good cause having been

demonstrated, it is hereby

       ORDERED that the Bureau of Prisons and/or the U.S. Marshals shall, as soon as is

reasonably possible, bring the defendant to a hospital for a full medical evaluation, including,

pursuant to 18 U.S.C. § 4241 (b ), a determination of whether he is suffering from any mental

disease or defect that renders him mentally incompetent to the extent that he is unable to understand

the nature and consequences of the proceedings against him or to assist properly in his defense,

and that a report of such examination be provided to the Court; and

       The examination should be conducted by a qualified expert agreed to by the defense and

the United States of America.


                                              SO ORDERED:


Dated: New York, New York
August __!l_, 2021                            THE HONORABLE DEBRA a. FREEMAN
                                              UNITED STATES MAGISTRATE JUDGE
